UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY MICHAEL GILYARD, a/k/a Big Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00274-HMH-1; 8:11-cv-70091-HMH)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Michael Gilyard, Appellant Pro Se.    Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby     Michael    Gilyard      seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)     motion.         The   order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.     § 2253(c)(1)(B)          (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies      this       standard        by      demonstrating           that

reasonable       jurists      would      find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief       on   procedural         grounds,       the        prisoner      must

demonstrate       both     that    the    dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently          reviewed     the    record        and   conclude      that

Gilyard has not made the requisite showing.                            Accordingly, we

deny Gilyard’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and     legal    contentions      are    adequately          presented     in    the



                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3